Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


3.	Claims 2, 5-9, 12-16, 19, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tischer et al. (US 20060195882 A1).	
Regarding claim 2, Tischer teaches computer-implemented method comprising: executing a mobile application using a mobile computing device (e.g., communication device 116), the execution of the mobile application presenting a menu enabling a user to perform one or more functions associated with a live event, and the user being located within a venue hosting the live event (for instance, a user or event-goer with the communication device 116 selectively feeds, broadcasts or shares content within a venue 102 hosting the live event via a menu presented by user interface. See FIG. 5, 0009, 0022, 0024, 0025, 0052, 0053, 0060-0063, 0067 and 0068);
receiving user input corresponding to a selection from the menu of a function of the one or more function, the selected function enabling the user to publicly display user-generated content; in response to receiving the user input, causing the mobile application to capture content data using the mobile computing device (as the user or event-goer selects option via the 
transmitting the captured content data, wherein the content data is received at an application server that facilitates publicly displaying the content data and displaying the content data within the venue during the live event (transmitting the content to server 120A to display the content to viewers widely and displaying the content within the venue during the live event – see 0009, 0022, 0025, 0035, 0040, 0052, 0053, 0060, and 0067-0069).
	Regarding claim 5, Tischer teaches transmitting the content data to a streaming server, wherein, when the content data is received at the streaming server, the streaming server transmits at least a portion of the content data to each of a plurality of mobile computing devices located within the venue, and each mobile computing device within the venue being operated by an attendee within the venue during the live event (server 120A receives the content and transmits at least a part of the content to communication devices 116 within the venue 102 during the live event – see 0009, 0022, 0025, 0035, 0040, 0052, 0053, 0060, and 0067-0069).
	Regarding claim 6, Tischer teaches that wherein the content data is evaluated by an operator using a publishing workstation before the content data transmitted to the streaming server (evaluating or reviewing the content received from a source, e.g., a communication device, at system 104 – see 0037 and FIG. 5).
 	Regarding claim 7, Tischer teaches that wherein the content data is captured by a camera and/or a microphone of the mobile computing device (see 0022, 0025, and 0034).
	Regarding claim 8, Tischer teaches that wherein the content data includes text, one or more digital images, video data, audio data, and/or audio-visual data generated by the mobile computing device (see 0054, 0056 and 0068).
Regarding claim 9, see rejection of claim 2.
Regarding claim 12, see rejection of claim 5.
Regarding claim 13, see rejection of claim 6.

Regarding claim 15, see rejection of claim 8.
Regarding claim 16, see rejection of claim 2.
Regarding claim 19, see rejection of claim 5.
Regarding claim 20, see rejection of claim 6.
Regarding claim 21, see rejection of claim 7.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 3, 4, 10, 11, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tischer et al. (US 20060195882 A1) in view of Yamaguchi (US 20050120381 A1).
 	Regarding claim 3, Tischer teaches displaying the content data to attendees or viewers within the venue during the live event via communication devices (see FIGs. 1 and 5; 0025 and 0040), but does not teach the feature of transmitting the captured content data to a venue display for publicly displaying. However, Yamaguchi teaches transmitting the captured content data from cellular phone to a host display providing a large venue display of the captured content to viewers for improved presentation. See 0036, 0050, 0052 and 0053. It would have been obvious to one of ordinary skill in the art at the time invention was made to modify Tischer by transmitting the captured content data to a venue display for publicly displaying to viewers in order to provide an improved presentation. 

	Regarding claims 10-11, see rejections of claims 3-4.
Regarding claims 17-18, see rejections of claims 3-4.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parry et al. (US 20040068743 A1) teaches systems and methods for providing content to an event attendee. Kutner (US 20100073468 A1) teaches a method and apparatus for creating a simulation of attendance at a live event.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NGOC K VU/Primary Examiner, Art Unit 2421